19-10088-mg   Doc 1   Filed 01/09/19    Entered 01/09/19 16:20:36   Main Document
                                       Pg 1 of 67
19-10088-mg   Doc 1   Filed 01/09/19    Entered 01/09/19 16:20:36   Main Document
                                       Pg 2 of 67
19-10088-mg   Doc 1   Filed 01/09/19    Entered 01/09/19 16:20:36   Main Document
                                       Pg 3 of 67
19-10088-mg   Doc 1   Filed 01/09/19    Entered 01/09/19 16:20:36   Main Document
                                       Pg 4 of 67
19-10088-mg   Doc 1   Filed 01/09/19    Entered 01/09/19 16:20:36   Main Document
                                       Pg 5 of 67
19-10088-mg   Doc 1   Filed 01/09/19    Entered 01/09/19 16:20:36   Main Document
                                       Pg 6 of 67
19-10088-mg   Doc 1   Filed 01/09/19    Entered 01/09/19 16:20:36   Main Document
                                       Pg 7 of 67
19-10088-mg   Doc 1   Filed 01/09/19    Entered 01/09/19 16:20:36   Main Document
                                       Pg 8 of 67
19-10088-mg   Doc 1   Filed 01/09/19    Entered 01/09/19 16:20:36   Main Document
                                       Pg 9 of 67
19-10088-mg   Doc 1   Filed 01/09/19    Entered 01/09/19 16:20:36   Main Document
                                       Pg 10 of 67
19-10088-mg   Doc 1   Filed 01/09/19    Entered 01/09/19 16:20:36   Main Document
                                       Pg 11 of 67
19-10088-mg   Doc 1   Filed 01/09/19    Entered 01/09/19 16:20:36   Main Document
                                       Pg 12 of 67
19-10088-mg   Doc 1   Filed 01/09/19    Entered 01/09/19 16:20:36   Main Document
                                       Pg 13 of 67
19-10088-mg   Doc 1   Filed 01/09/19    Entered 01/09/19 16:20:36   Main Document
                                       Pg 14 of 67
19-10088-mg   Doc 1   Filed 01/09/19    Entered 01/09/19 16:20:36   Main Document
                                       Pg 15 of 67
19-10088-mg   Doc 1   Filed 01/09/19    Entered 01/09/19 16:20:36   Main Document
                                       Pg 16 of 67
19-10088-mg   Doc 1   Filed 01/09/19    Entered 01/09/19 16:20:36   Main Document
                                       Pg 17 of 67
19-10088-mg   Doc 1   Filed 01/09/19    Entered 01/09/19 16:20:36   Main Document
                                       Pg 18 of 67
19-10088-mg   Doc 1   Filed 01/09/19    Entered 01/09/19 16:20:36   Main Document
                                       Pg 19 of 67
19-10088-mg   Doc 1   Filed 01/09/19    Entered 01/09/19 16:20:36   Main Document
                                       Pg 20 of 67
19-10088-mg   Doc 1   Filed 01/09/19    Entered 01/09/19 16:20:36   Main Document
                                       Pg 21 of 67
19-10088-mg   Doc 1   Filed 01/09/19    Entered 01/09/19 16:20:36   Main Document
                                       Pg 22 of 67
19-10088-mg   Doc 1   Filed 01/09/19    Entered 01/09/19 16:20:36   Main Document
                                       Pg 23 of 67
19-10088-mg   Doc 1   Filed 01/09/19    Entered 01/09/19 16:20:36   Main Document
                                       Pg 24 of 67
19-10088-mg   Doc 1   Filed 01/09/19    Entered 01/09/19 16:20:36   Main Document
                                       Pg 25 of 67
19-10088-mg   Doc 1   Filed 01/09/19    Entered 01/09/19 16:20:36   Main Document
                                       Pg 26 of 67
19-10088-mg   Doc 1   Filed 01/09/19    Entered 01/09/19 16:20:36   Main Document
                                       Pg 27 of 67
19-10088-mg   Doc 1   Filed 01/09/19    Entered 01/09/19 16:20:36   Main Document
                                       Pg 28 of 67
19-10088-mg   Doc 1   Filed 01/09/19    Entered 01/09/19 16:20:36   Main Document
                                       Pg 29 of 67
19-10088-mg   Doc 1   Filed 01/09/19    Entered 01/09/19 16:20:36   Main Document
                                       Pg 30 of 67
19-10088-mg   Doc 1   Filed 01/09/19    Entered 01/09/19 16:20:36   Main Document
                                       Pg 31 of 67
19-10088-mg   Doc 1   Filed 01/09/19    Entered 01/09/19 16:20:36   Main Document
                                       Pg 32 of 67
19-10088-mg   Doc 1   Filed 01/09/19    Entered 01/09/19 16:20:36   Main Document
                                       Pg 33 of 67
19-10088-mg   Doc 1   Filed 01/09/19    Entered 01/09/19 16:20:36   Main Document
                                       Pg 34 of 67
19-10088-mg   Doc 1   Filed 01/09/19    Entered 01/09/19 16:20:36   Main Document
                                       Pg 35 of 67
19-10088-mg   Doc 1   Filed 01/09/19    Entered 01/09/19 16:20:36   Main Document
                                       Pg 36 of 67
19-10088-mg   Doc 1   Filed 01/09/19    Entered 01/09/19 16:20:36   Main Document
                                       Pg 37 of 67
19-10088-mg   Doc 1   Filed 01/09/19    Entered 01/09/19 16:20:36   Main Document
                                       Pg 38 of 67
19-10088-mg   Doc 1   Filed 01/09/19    Entered 01/09/19 16:20:36   Main Document
                                       Pg 39 of 67
19-10088-mg   Doc 1   Filed 01/09/19    Entered 01/09/19 16:20:36   Main Document
                                       Pg 40 of 67
19-10088-mg   Doc 1   Filed 01/09/19    Entered 01/09/19 16:20:36   Main Document
                                       Pg 41 of 67
19-10088-mg   Doc 1   Filed 01/09/19    Entered 01/09/19 16:20:36   Main Document
                                       Pg 42 of 67
19-10088-mg   Doc 1   Filed 01/09/19    Entered 01/09/19 16:20:36   Main Document
                                       Pg 43 of 67
19-10088-mg   Doc 1   Filed 01/09/19    Entered 01/09/19 16:20:36   Main Document
                                       Pg 44 of 67
19-10088-mg   Doc 1   Filed 01/09/19    Entered 01/09/19 16:20:36   Main Document
                                       Pg 45 of 67
19-10088-mg   Doc 1   Filed 01/09/19    Entered 01/09/19 16:20:36   Main Document
                                       Pg 46 of 67
19-10088-mg   Doc 1   Filed 01/09/19    Entered 01/09/19 16:20:36   Main Document
                                       Pg 47 of 67
19-10088-mg   Doc 1   Filed 01/09/19    Entered 01/09/19 16:20:36   Main Document
                                       Pg 48 of 67
19-10088-mg   Doc 1   Filed 01/09/19    Entered 01/09/19 16:20:36   Main Document
                                       Pg 49 of 67
19-10088-mg   Doc 1   Filed 01/09/19    Entered 01/09/19 16:20:36   Main Document
                                       Pg 50 of 67
19-10088-mg   Doc 1   Filed 01/09/19    Entered 01/09/19 16:20:36   Main Document
                                       Pg 51 of 67
19-10088-mg   Doc 1   Filed 01/09/19    Entered 01/09/19 16:20:36   Main Document
                                       Pg 52 of 67
19-10088-mg   Doc 1   Filed 01/09/19    Entered 01/09/19 16:20:36   Main Document
                                       Pg 53 of 67
19-10088-mg   Doc 1   Filed 01/09/19    Entered 01/09/19 16:20:36   Main Document
                                       Pg 54 of 67
19-10088-mg   Doc 1   Filed 01/09/19    Entered 01/09/19 16:20:36   Main Document
                                       Pg 55 of 67
19-10088-mg   Doc 1   Filed 01/09/19    Entered 01/09/19 16:20:36   Main Document
                                       Pg 56 of 67
19-10088-mg   Doc 1   Filed 01/09/19    Entered 01/09/19 16:20:36   Main Document
                                       Pg 57 of 67
19-10088-mg   Doc 1   Filed 01/09/19    Entered 01/09/19 16:20:36   Main Document
                                       Pg 58 of 67
19-10088-mg   Doc 1   Filed 01/09/19    Entered 01/09/19 16:20:36   Main Document
                                       Pg 59 of 67
19-10088-mg   Doc 1   Filed 01/09/19    Entered 01/09/19 16:20:36   Main Document
                                       Pg 60 of 67
19-10088-mg   Doc 1   Filed 01/09/19    Entered 01/09/19 16:20:36   Main Document
                                       Pg 61 of 67
19-10088-mg   Doc 1   Filed 01/09/19    Entered 01/09/19 16:20:36   Main Document
                                       Pg 62 of 67
19-10088-mg   Doc 1   Filed 01/09/19    Entered 01/09/19 16:20:36   Main Document
                                       Pg 63 of 67
19-10088-mg   Doc 1   Filed 01/09/19    Entered 01/09/19 16:20:36   Main Document
                                       Pg 64 of 67
19-10088-mg   Doc 1   Filed 01/09/19    Entered 01/09/19 16:20:36   Main Document
                                       Pg 65 of 67
19-10088-mg   Doc 1   Filed 01/09/19    Entered 01/09/19 16:20:36   Main Document
                                       Pg 66 of 67
19-10088-mg   Doc 1   Filed 01/09/19    Entered 01/09/19 16:20:36   Main Document
                                       Pg 67 of 67
